Day, J.
The only point made by the appellant is that the evidence is insufficient to support the verdict. The evidence is conflicting. We have examined it carefully, and we unite in the opinion that we would not be justified in disturbing the verdict for the reason assigned. The case was fairly placed before the jury in the instructions, and we discover in the record no error. The evidence is somewhat voluminous, occupying one hundred and fifteen manuscript pages. A partial review of it would he unsatisfactory, and a full review would subserve no useful purpose.
Affirmed.